Our differences of opinion center about the application of the evidence to the principle of the last clear chance. The pleadings allege in substance that the train crew saw or should have seen the ambulances and the Ford truck crossing the tracks in time to discover their peril, but failed to exercise care in trying to avoid the accident. These allegations are general and would include any evidence indicative of the fact as appellant contends the case to be, that the deceased was apparently unknowingly driving into a condition of peril. Counsel for appellant has, however, interpreted the evidence as indicating what he calls a concourse theory. This theory apparently is this: The actions of these vehicles were such as to indicate to the observer that the attention of the driver of each was so centered upon maintaining his relative position as to the other two that he was not aware that he was driving into a position of peril. We all seem to agree that this is not a justifiable conclusion at which to arrive.
Witnesses frequently make certain statements of fact conclusions founded upon what they saw at the time. If they relate the facts upon which the conclusions are founded it may be those facts do not support the conclusions. For instance, the fireman in this case, a witness for the plaintiff, places the point at which deceased gave obvious evidence of his intention to cross in front of the train as his speeding up to go over the passing tracks. But, the fireman, in detailing the picture of these vehicles as he saw and watched *Page 276 
them travel the highway and road in question so places them by estimates, or otherwise, as to throw considerable doubt in a reasonable mind as to whether or not there was any justification for his conclusion as to when deceased's inattention first appeared. That being so, is there not a conflict of testimony that should go to the jury? It is hard to synchronize the testimony in this case as to the location of the vehicles at various times, with the witnesses' conclusions as to when it first became evident that deceased was not going to give way to the approaching train — or for that matter to arrive at an independent conclusion as to when that time was. At first I was inclined to believe, in view of that uncertainty, the matter should be submitted to the jury on the last clear chance doctrine. However, to submit that question to the jury assumes that there is evidence in the case indicative of an obvious inattention on the part of the deceased to his surroundings at a time prior to his speeding over the passing tracks — which latter time was too late to avoid the results. There is no question but what the evidence indicates negligence on his part, but is it such as to clearly indicate to an observer that he was unconscious of peril? From the fact that a person is shown to be contributorily negligent, it does not follow as a necessity, that it must have been obvious to others that his negligence evidenced that he was unaware of his surroundings. Absent facts other than the last minute speeding, evidencing an obvious inattention to surroundings, I am forced to conclude there is no question for the jury.
Appellant suggests that the fireman's testimony should not be considered as to specific details because it was elicited on cross-examination over objection of plaintiff's counsel. I am not in accord with this. If counsel calls a witness and asks him general questions as to distances and visibility of objects at the scene of the accident, opposing counsel may cross-examine by reference to specific objects even though they be parties participant. *Page 277